DAVIS, Chief Judge.
Michael Anthony Williams challenges the convictions and sentences entered following his no contest plea to charges of dealing in stolen property and providing false information on a secondary metals recycling form. We affirm without comment. But the State correctly notes that the box checked on the plea form errone*5ously reflects that a guilty plea was entered. It is clear from both the transcript of the plea hearing and the written judgment that Mr. Williams entered a no contest plea. We therefore remand for the limited purpose of correcting the written plea form to reflect that a no contest plea was entered. See Floyd v. State, 929 So.2d 1191 (Fla. 4th DCA 2006).
Affirmed; remanded.
LaROSE and KHOUZAM, JJ., Concur.